Title: To Benjamin Franklin from John Shaffer, 9 November 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris ce 9 9bre 1783
          
          As my avocat has Just informed me affter the information He has made that in Justis to my Self it will be the Shortest way to bring my Cause to a Conclution. The Partis has Even made a Proposition to arange the affair but Knowing my inosance am determend to bring on my trial as Soon as Possible in order to Convince to the world of my inosance.
          Theirfore as thiere is Seaverl trials Comming on in a few days Should be happe to be on of the first, but as your Exelency was Kind Enough to Right a few lines to the Kings atterney in order Not to bring on my trial untill the arrivel of Mr Barclay, theirfore will prevent him from Giving in his Conclutions untill he hears further from you, Mr Beaumont will Explain to you my Reason for bringing on the Conclution of my affair.
          Theirefore if your Exelency will be Kind Enough only to Right a few lines to the Kings Attoney in order to give his Conclution as Soon as Possible it will be an adetion upon the maney Obligations Confered upon your Exelenys Most Obedent & Very humble Servant
          
            J Schaffer
            His Exelency Docter Franklin
          
        